UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended February 28, 2011. or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. 333-149075-06 (Commission file number for the Issuing Entity) CARMAX AUTO OWNER TRUST 2010-3 (Exact name of the Issuing Entity as specified in its charter) 333-149075 (Commission file number for the Depositor) CARMAX AUTO FUNDING LLC (Exact name of the Depositor as specified in its charter) CARMAX BUSINESS SERVICES, LLC (Exact name of the Sponsor as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization for the Issuing Entity and the Depositor) 30-6252986 (I.R.S. Employer Identification No. for the Issuing Entity) 01-0794037 (I.R.S. Employer Identification No. for the Depositor) 12800 Tuckahoe Creek Parkway, Suite 400, Richmond, VA23238 (Address of principal executive offices, Zip Code) (804) 935-4512 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No¨(The registrant is not currently required to submit such files) Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated Filer ¨ Accelerated Filer ¨ Non-accelerated Filer x
